Following a tier III disciplinary hearing, petitioner was found guilty of possessing gang materials and, after an unsuccessful administrative appeal, he commenced this CPLR article 78 proceeding to challenge the determination. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As a result, petitioner has been afforded all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Lafferty v Fischer, 61 AD3d 1235, 1235-1236 [2009]; Matter of Hardy v Bezio, 60 AD3d 1229 [2009]).
Peters, J.E, Spain, Kane, Malone Jr. and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.